COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              JOSEY N. NOBLIN
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1252-20-2                                         PER CURIAM
                                                                                  JULY 27, 2021
              HALIFAX COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                                              J. William Watson, Jr., Judge

                               (Suzanne P. Inge, on brief), for appellant.

                               (Matthew W. Evans; Michael T. Trent, Guardian ad litem for the
                               minor children; Gravitt Law Group, P.L.C.; The Trent Law Practice,
                               PLC, on brief), for appellee.


                     Josey N. Noblin (mother) appeals the circuit court’s orders terminating her parental rights to

              her children. Mother argues that the circuit court “erred in finding by clear and convincing evidence

              that termination [of her parental rights] was in the best interests of the children.” Upon reviewing

              the record and briefs of the parties, we conclude that this appeal is without merit. Accordingly,

              we summarily affirm the decision of the circuit court. See Rule 5A:27.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother is the biological mother to J.N.J., G.A.J., J.E.B., and J.M.B., the children who are

the subject of this appeal.2 The Halifax County Department of Social Services (the Department)

initially became involved with the family in April 2016 after mother tested positive for marijuana.

The Department provided ongoing services and referred mother to substance abuse counseling. In

February 2017, mother tested positive for “cocaine/metabolites (cocaine, benzoylecgonine,

norcocaine), extended opiates (oxycodone), and marijuana.” In August 2018, mother tested positive

for methamphetamines, cocaine, and opiates.

       On September 11, 2018, mother was driving the children, who ranged in age from three to

eight years, in Campbell County. After noticing that mother was having car trouble, a police officer

stopped to assist. The police officer discovered that mother was driving a stolen car with stolen

license plates. Mother was “behaving erratically, and her mental state was questionable.” The

children, especially J.E.B., were “over exposed to heat and extremely tired,” so they were

transported to the hospital for an evaluation. The doctors admitted J.E.B. due to his elevated



       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
         At the time of the circuit court hearing, the ages of J.N.J., G.A.J., J.E.B., and J.M.B.
were ten, nine, six, and five years, respectively.
                                                 -2-
temperature and rapid breathing. The children had a “lingering stench and appeared to have not

bathed for several days evidenced by dirt in the crevasses of their feet, under their nails, knots in

[their] hair, and sticky patches of dirt on their skin.”

        The Department removed the children from mother’s care and placed them in foster care.

The Halifax County Juvenile and Domestic Relations District Court (the JDR court) adjudicated

that the children were abused or neglected and entered dispositional orders. Mother did not appeal

the dispositional orders.

        The Department required mother to complete a “Parenting/Substance Abuse

Psychological Assessment” and follow all recommendations. The Department also required

mother to participate in random drug screens, continue case management and medication

management with Southside Community Services Board, obtain substance abuse treatment with

Southside Community Services Board, and remain drug free. In addition, the Department

required mother to maintain stable housing, as well as to participate in parenting classes.

        The Department offered supervised visitation to mother. Although mother always

expressed an interest in visiting the children, she was late to several visits and missed some

visits. Generally, however, mother’s visits went “well.”

        While mother routinely visited the children, she did not meet all of the other

requirements. Mother failed to maintain consistent contact with the Department, which

attempted on numerous occasions to update her and provide referrals to no avail. The

Department scheduled a psychological evaluation for mother and mailed her the necessary

paperwork to complete. Mother missed the first appointment, claiming she had strep throat. The

Department made several additional attempts to assist mother with rescheduling the

psychological evaluation, but mother never went to the appointments.




                                                   -3-
       Mother also continued to use illegal drugs and did not appear for all drug screens.3 In

December 2018, mother tested positive for methamphetamines and cocaine/metabolites. In

February 2019, mother tested positive for amphetamines, methamphetamines,

cocaine/metabolites, and THC metabolite. In March 2019, mother tested positive for

amphetamines, methamphetamines, and cocaine/metabolites. In April, May, June, and August

2019, mother tested positive for amphetamines, methamphetamines, cocaine/metabolites, and

THC metabolite. Meanwhile, the Department continued to provide mother with referral

information for services.

       On September 18, 2019, mother was arrested for distributing “some of [her] medication,”

to which she later pleaded guilty.4 Mother remained incarcerated until November 27, 2019,

when she was released on bond. Shortly after being released, mother tested positive for

methamphetamines, which violated her pre-trial supervision. Consequently, mother was

incarcerated again until February 13, 2020.

       On March 11, 2020, the JDR court terminated mother’s parental rights and approved the

foster care goal of adoption.5 Mother appealed the JDR court’s rulings to the circuit court.

       In the Spring of 2020, mother began to engage in some services. The Department

previously had found that mother’s housing was not suitable; however, she obtained and

maintained new housing that was appropriate for the children. She also obtained employment.


       3
           Mother informed the circuit court that she had a valid prescription for amphetamines.
       4
        The offense dates were July 18 and 20, 2018, while mother was receiving services from
the Department.
       5
         The JDR court terminated the parental rights of J.E.B.’s and J.M.B.’s biological father.
After appealing the rulings to the circuit court, J.E.B.’s and J.M.B.’s biological father agreed to a
voluntary termination of his parental rights, and the circuit court entered orders terminating his
parental rights to J.E.B. and J.M.B. The JDR court also terminated the parental rights of G.A.J.’s
and J.N.J.’s biological father, who agreed to a voluntary termination of his parental rights and
did not appeal.
                                                 -4-
In addition, mother started substance abuse counseling, maintained “more consistent” contact

with the Department, and regularly visited with the children. To give mother more time to

demonstrate her progress, the Department moved to continue the circuit court hearing scheduled

for June 22, 2020.

       In July 2020, mother tested positive for methamphetamines. Mother admitted to the

Department that she “had messed up” by using drugs again and had spoken with her counselor

about it. In August 2020, mother reported attending Narcotics Anonymous meetings.

       The Department asked mother to submit to a urine screen on September 4, 2020, but she

did not appear for the test. On September 18, 2020, mother took the drug test, which showed a

negative result; however, the Department questioned the results because the delay allowed

mother to “detox or have time in between there to change results or work to change results.” The

Department remained concerned about the possibility of mother’s continued drug use.

       On September 25, 2020, the parties appeared for the circuit court hearing. The

Department presented evidence that after entering foster care, J.E.B. and J.M.B. participated in

speech therapy and play therapy to address their speech and developmental delays. Both J.E.B

and J.M.B. attended preschool, and J.E.B. received services through an Individual Education

Plan. G.A.J. also participated in speech and outpatient therapy to address his speech and

language development, as well as the “traumatic events in his life.” G.A.J. attended elementary

school, where he received services through an Individual Education Plan. J.N.J. participated in

outpatient therapy to address her anxiety and trauma.

       At the time of the circuit court hearing, the children were “doing well” and appeared

“quite happy, well adjusted.” J.N.J. and G.A.J. were placed together in a foster home, while

J.E.B. and J.M.B. were placed together in a separate foster home. The children were in




                                               -5-
pre-adoptive homes and lived approximately five minutes apart from one another, so they

regularly interacted with one another.

       At the conclusion of the Department’s evidence, mother moved to strike, which the

circuit court denied. Mother testified that she had been working full-time since July 2020.6

Mother admitted that she did not have a childcare plan for when she was working. Mother also

reported that she had scheduled a psychological evaluation for October 2, 2020. In addition,

mother testified that she signed up for a forty-five-day rehabilitation program. Acknowledging

her past mistakes, mother claimed that she could remain sober and care for the children.

       After hearing the evidence and arguments, the circuit court terminated mother’s parental

rights to the children under Code § 16.1-283(B) and (C)(2) and approved the foster care goal of

adoption. This appeal followed.

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Mother argues that the circuit court erred in finding that termination of her parental rights

was in the children’s best interests. She contends that the circuit court “improperly declined to




       6
           Mother explained that she had another job in May 2020, but it did not last long.
                                               -6-
assign appropriate weight to [her] progress on things like housing, securing employment, and the

time frame of sobriety.” Mother stresses that “[s]obriety is often a winding and non-linear path.”

          “‘[T]here is no simple, mechanical, cut and dried way’ to apply the best interests of the

child standard.” Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 48 (2014) (quoting Peple

v. Peple, 5 Va. App. 414, 422 (1988)). “Instead, ‘the question must be resolved . . . in light of

the facts of each case.’” Eaton v. Washington Cnty. Dep’t of Soc. Servs., 66 Va. App. 317, 331

(2016) (quoting Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225, 230 (1982)).

          The circuit court found that “mother obviously has a substance abuse issue . . . .” The

circuit court was concerned that while the children were in foster care, mother was arrested for a

felony drug charge, to which she pleaded guilty, and she continued to use drugs while on

pre-trial supervision. The record reflects that the Department attempted to offer numerous

services to mother. The circuit court even noted that it had not “seen a case in which the

Department of Social Services ha[d] spent more time and effort trying to help [mother],” but

mother continued to use drugs. The circuit court found that even after the Department agreed to

continue the circuit court hearing to give mother time to demonstrate her progress, she tested

positive for drugs and avoided taking another drug test on September 4, 2020.

          The circuit court concluded that “the situation that led to these children being taken is not

going to stop . . . .” “Virginia’s jurisprudence recognizes that ‘past actions and relationships over

a meaningful period serve as good indicators of what the future may be expected to hold.’” C.

Farrell v. Warren Cnty. Dep’t of Soc. Servs., 59 Va. App. 375, 425 (2012) (quoting Winfield v.

Urquhart, 25 Va. App. 688, 695-96 (1997)); see also Geouge v. Traylor, 68 Va. App. 343, 375

(2017).

          At the time of the circuit court hearing, the children had been in foster care for

approximately two years. The circuit court found that the children were doing “wonderfully

                                                  -7-
well” in foster care. Mother admittedly was not in a position to care for the children, as she had

not complied with the Department’s requirements, had no plans for childcare, and anticipated

enrolling in a rehabilitation program. “It is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296,

322 (2013) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540

(1990)). Considering the totality of the evidence, the circuit court did not err in finding that it

was in the children’s best interests to terminate mother’s parental rights under Code

§ 16.1-283(B) and (C)(2).

                                           CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




                                                 -8-